UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-27918 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 13-3070826 (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (831) 642-9300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*oYesoNo * - The registrant is not currently required to submit interactive data files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 74,160,449 shares of common stock outstanding at July 31, 2009. Table of contents TABLE OF CONTENTS Page PART I –FINANCIAL INFORMATION Item 1.Financial Statements 1 Notes to Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3.Quantitative and Qualitative Disclosures about Market Risk 51 Item 4.Controls and Procedures 53 PART II –OTHER INFORMATION Item 1. Legal Proceedings 54 Item 4.Submission of Matters to a Vote of Security Holders 54 Item 6.Exhibit Index 55 SIGNATURES 56 Table of contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CENTURY ALUMINUM COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) (Unaudited) June 30, December 31, ASSETS Cash $ $ Restricted cash Short-term investments — Accounts receivable — net Due from affiliates Inventories Prepaid and other current assets Deferred taxes — current portion — Total current assets Property, plant and equipment — net Intangible asset — net Due from affiliates – less current portion Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs — current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior unsecured notes payable Revolving credit facility — Accrued pension benefits costs — less current portion Accrued postretirementbenefits costs — less currentportion Other liabilities Deferred taxes Total noncurrent liabilities CONTINGENCIES AND COMMITMENTS (NOTE 14) SHAREHOLDERS’ EQUITY: Preferred stock (one cent par value, 5,000,000 shares authorized; 153,491 and 155,787 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively) 2 2 Common stock (one cent par value, 195,000,000 shares authorized and 74,158,900 shares issued and outstanding at June 30, 2009; 100,000,000 shares authorized and 49,052,692 shares issued and outstanding at December 31, 2008) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to consolidated financial statements - 1 - Table of contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three months ended June 30, Six months ended June 30, NET SALES: Third-party customers $ Related parties Cost of goods sold Gross profit (loss) ) ) Other operating expenses – curtailment costs — — Selling, general and administrative expenses Operating income (loss) ) ) Interest expense ) Interest income Interest income – affiliates — — Net loss on forward contracts ) Other income (expense) - net ) Loss before income taxes and equity in earnings of joint ventures ) Income tax benefit (expense) ) Loss before equity in earnings of joint ventures ) Equity in earnings (losses) of joint ventures ) ) Net loss $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE: Basic and Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic and Diluted See notes to consolidated financial statements - 2 - Table of contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Unrealized net loss on forward contracts Accrued plant curtailment costs — Depreciation and amortization Debt discount amortization Lower of cost or market inventory adjustment ) — Deferred income taxes ) Pension and other post retirement benefits Stock-based compensation Excess tax benefits from share-based compensation — ) Equity investment impairment — Undistributed earnings of joint ventures ) ) Changes in operating assets and liabilities: Accounts receivable – net ) Purchase of short-term trading securities — ) Sale of short-term trading securities Due from affiliates ) Inventories ) Prepaid and other current assets ) Accounts payable, trade ) Due to affiliates ) Accrued and other current liabilities ) ) Other – net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Restricted and other cash deposits — ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments under revolving credit facility ) — Excess tax benefits from shared-based compensation — Issuance of common stock – net Net cash provided by financing activities NET CHANGE IN CASH Cash, beginning of the period Cash, end of the period $ $ See notes to consolidated financial statements - 3 - Table of contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements for the
